Citation Nr: 1536279	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



	ATTORNEY FOR THE BOARD	

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned, held on June 17, 2015 in Nashville, Tennessee; a transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam War.

2.  The Veteran's duties as a munitions maintenance specialist during his service at the U-Tapao Royal Thai Airfield in Thailand from December 1967 to August 1968 did not place him on or near the base perimeter where he would have been directly exposed to herbicides; the evidence does not demonstrate that tactical herbicides were used on or around the bomb dump or flight line areas at the U-Tapao Royal Thai Airfield. 

3.  The Veteran's coronary artery disease, prostate cancer, and erectile dysfunction were not present during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

VA's duty to notify was satisfied by letters sent to the Veteran in August and September 2011.  The August 2011 letter addressed each of the notice elements typically required for service connection, and additionally described what must be shown for presumptive service connection due to herbicide exposure, and was sent to the Veteran prior to the initial adjudication.  Therefore, the Veteran was provided with the necessary information leading up to the adjudication of the issues.  

The duty to assist has also been met in this case.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, information and evidence that have been associated with the claims file includes the Veteran's service treatment records (STRs) and private and VA treatment records, as well as lay statements from the Veteran and others, an Army manual regarding tactical herbicide use, and photographic evidence regarding the layout of the U-Tapao Airfield.  Additionally, the RO has followed the proper development procedures as set forth by VA's Adjudication Manual (M21-1MR) for adjudicating cases involving alleged herbicide exposure in Thailand during the Vietnam Era; information supplied by the Veteran was referred to the Joint Services Records Research Center (JSRRC), and in October 2014, JSRRC provided a response regarding the Veteran's alleged exposure.  The Veteran has also been afforded the opportunity to present testimony at a hearing before the Board.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).  The Board acknowledges that the Veteran has not had a VA examination regarding the claims here on appeal.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board finds that the provision of VA examinations is not necessary.  As the Board will discuss in further detail below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent(s) within the meaning of 38 C.F.R. § 3.307 in service, there is no evidence establishing an in-service injury or disease related to heart disease, prostate cancer, or erectile dysfunction, and these disabilities have not been shown to have arisen during active service.  While the October 1970 separation examination notes the presence of occasional chest pain, mild, with no treatment required, the only other notation of chest pain in service was in a service medical record from July 1968 recording sternum tenderness and pain with deep breaths, a normal heart rate without murmurs, chest films documenting right lower lobe infiltrate, and a diagnosis of pneumonia.  As the separation examination also documented a negative chest X-ray, with the heart, lungs, and chest noted as normal on clinical examination, the Board concludes that the weight of the evidence is against a finding that the chest pains mentioned at the time of separation stemmed from any heart-related anomaly, and more likely referenced a symptom of the Veteran's documented pneumonia and/or sinusitis.  Finally, the Veteran has not otherwise provided evidence that indicates that there may be a nexus between the claimed disabilities and some incident of service other than the alleged exposure to herbicides.  Absent evidence that establishes an in-service event, injury or disease, the Board finds that a VA examination is not necessary for disposition of the claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).  In the absence of persuasive evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of the disabilities at issue would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The duty to assist by providing a VA examination or opinion is therefore not invoked in this case because there is no reasonable possibility that  such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The available records and medical evidence have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

II.  Service Connection

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Coronary artery disease is among the diseases listed under 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran asserts that service connection is warranted for his coronary artery disease and prostate cancer on a presumptive basis due to exposure to herbicides during military service in Thailand, and that service connection would then be warranted for erectile dysfunction as secondary to the then-service-connected prostate cancer.

VA and private treatment records include assessments of coronary artery disease, prostate cancer, and erectile dysfunction, and therefore, the presence of a current disability has been established for each of these issues.  Coronary artery disease and prostate cancer are among the diseases for which service connection may be presumed if the Veteran is found to have been exposed to certain herbicide agents.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  See 38 C.F.R. § 3.307(a)(6)(iv). 

The evidence does not demonstrate that the Veteran served in the Republic of Vietnam, and he does not so allege.  Instead, the Veteran contends that he was exposed to Agent Orange during his tenure as a munitions maintenance specialist at the U-Tapao Airfield in Thailand; he states that Agent Orange was used to defoliate the munitions /"bomb dump" and flight line areas and that his work with the line delivery crew involved driving all over both of these locations to load and deliver bombs, and that his duties regularly brought him into close proximity with the perimeter of the base.  

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, VA has determined that consideration should be given to claimants whose duties placed them on or near the perimeters of Thailand military bases.  Several bases in Thailand, including U-Tapao, have been identified as using such herbicides on the perimeters.  If the claimant served at one of these air bases as a security policeman, a security patrol dog handler, or a member of a security police squadron, or is otherwise shown to have served near the air base perimeter through credible evidence, such as by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded on a direct/facts-found basis.  See M21-1MR, Part IV.ii.2.C.10.q.  Such concession has not been extended to all those who had contact with the air base perimeter (i.e. with periodic or occasional contact).  

The Veteran's service personnel records document that he served with a munitions maintenance squadron at the U-Tapao Airfield in Thailand from December 1967 to August 1968, with duty as a munitions specialist.  A July 1968 Airman Performance Report documents that he served as a member of the delivery crew and among other duties, transported munitions between the flight line and munitions area.  The Veteran has asserted that the munitions area, also referred to as the bomb dump, was in very close proximity to the airfield's perimeter fence, and that by driving around the munitions area on a daily basis, he was exposed to Agent Orange.  At the Board hearing, the Veteran testified that the bomb dump was approximately 50 feet from the fence line.  A lay statement submitted on the Veteran's behalf by an individual who served as a military working dog handler at the U-Tapao AFB during the Vietnam War indicated that parts of the munitions area were as close as 50 yards from the base perimeter.  The Veteran further submitted photographs showing aerial and ground views of the base demonstrating the proximity of the two areas.  

The Board does not find the location of the munitions area to be on or near the perimeter within the meaning of the applicable adjudication manual directive such that VA should concede exposure to herbicides on a direct/facts-found basis.  While no definitive distance has been provided, the Board has considered the photographic evidence as well as the distances reported by the Veteran and the military working dog handler, and finds that the distance is more likely closer to the 50 yard distance reported by the working dog handler (who is noted to have had a duty-specific reason for his greater awareness of this distance).  The directive addresses the likelihood that soldiers actually patrolling the perimeter or area immediately adjacent would routinely traverse terrain that had been sprayed with herbicides.  Unlike Vietnam, where herbicides were sprayed from the air, these facilities in Thailand used herbicides only in a specific area and sprayed them directly on the immediate ground and vegetation.  While the Board finds no reason to doubt the Veteran's assertions regarding his duties regularly driving through all areas of the bomb dump, it does not find that such duties resulted in the type of potential exposure contemplated by M21-1MR, Part IV.ii.2.C.10.q.  The Board acknowledges that the Veteran made a statement in March 2012 that he "patrolled that area and went to that gate several times a week," but as it is unclear to what area the Veteran is referring, this statement is unique in claiming that his service involved patrol duties, and the Veteran's service personnel records do not reflect any such duties, such statement is found to lack credibility and probative value.  Thus, the Veteran is not found to have served as a security policeman, a security patrol dog handler, or a member of a security police squadron at the U-Tapao Airfield, and the weight of the evidence is against a finding that his duties routinely placed him on or in close proximity to the air base perimeter such that herbicide exposure may be conceded. 

The Veteran also asserts that Agent Orange was used on the bomb dump and flight line areas as a defoliant, and that he was exposed to herbicides through his regular contact with both.  In a May 2012 statement, the Veteran wrote that there was an explosion in August 1968, and Agent Orange was sprayed to kill the grass.  At the Board hearing, the Veteran testified that he was not sure whether he remembered seeing anyone spraying herbicides at any time, but that he was later told by others that Agent Orange was used on the bomb dump and flight line that he was just aware that the ground in these sections of the base was completely brown and without vegetation.  Both the Veteran and the military working dog handler cited to a December 1971 Army Field Manual on the Tactical Employment of Herbicides to support their contentions that Agent Orange was used around this particular airfield and bomb dump.  

In conducting the development required by the M21-1MR, the RO made a request to the Joint Services Records Research Center (JSRRC) in an attempt to corroborate the Veteran's contentions regarding exposure to Agent Orange.  In October 2012, JSRRC responded confirming the Veteran's reports of an explosion at U-Tapao Airfield in August 1968, but stating that there was no documentation that Agent Orange was used as a part of the cleanup process.  JSRRC concluded that the available historical information does not document the spraying, testing, transporting, storage, or usage of Agent Orange at U-Tapao Airfield, or that unit members were exposed to Agent Orange.

The Board finds that a preponderance of the evidence does not support the Veteran's factual contentions regarding direct exposure to Agent Orange.  While the Veteran is certainly competent to report that the relevant areas in which he worked lacked vegetation and appeared brown, as a lay person, he has no basis for identifying whether Agent Orange or any other dioxin-based herbicide was used, as opposed to a less toxic commercial herbicide.  Additionally, although the Army Manual cited by the Veteran lists ammunition dumps and airfields as friendly sites for which herbicides may be utilized to enhance security, the manual specifically mentions that this may be done through the defoliation of vegetation bordering and overhanging roads, paths, trails, waterways, and railroads around the friendly sites identified, as opposed to directing/providing guidance that herbicides should be used directly on the ammunition dumps and airfields themselves.  Although an earlier portion of the manual notes that the AGRINAUTICS spray system, an aircraft-based system, could be used for vegetation control in base perimeters and ammunition dumps, the Board notes that this manual was published in December 1971, more than three years after the Veteran completed service in Thailand, and that even were the dates to line up, the fact that herbicides could be utilized to clear vegetation in ammunition dumps and airfields in no way indicates that such tactical herbicides were actually used in this manner at the particular airfield in question, U-Tapao.  The Board finds more persuasive the JSRRC's conclusion that the information available does not document the spraying or usage of Agent Orange at U-Tapao Airfield.  As there has been no competent evidence provided that indicates that Agent Orange or other dioxin-based herbicide was used in the munitions dump or flight line areas of U-Tapao, and the Veteran has additionally not alleged that he personally witnessed or was present during the spraying of any unidentified herbicide, a preponderance of the evidence is against a finding that he was exposed to an herbicide agent containing dioxin or 2, 4-dicholophenoxyacetic acid during military service.

As the evidence does not establish exposure to tactical herbicides on a presumptive or direct/facts-found basis, the Board finds that the regulations granting service connection for conditions presumptively associated with herbicide exposure are not applicable.  See 38 C.F.R. §§ 3.307, 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation or a showing of entitlement under a different presumption.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of prostate cancer or erectile dysfunction during service.  A May 1998 private treatment note includes a diagnosis of coronary artery disease (CAD) stating that the Veteran presented with no known history of CAD, and prostate cancer was first diagnosed in an August 2010 VA urology note following a prostate biopsy.  The evidence of record thus does not demonstrate that the Veteran's prostate cancer or erectile dysfunction arose during service.  

The Board recognizes that the Veteran's service medical records include an October 1970 separation examination noting the presence of occasional chest pain, mild, with no treatment required.  The only other notation of chest pain in service was in a service medical record from July 1968 recording sternum tenderness and pain with deep breaths, a normal heart rate without murmurs, chest films documenting right lower lobe infiltrate, and a diagnosis of pneumonia.  As the separation examination also documented a negative chest X-ray, with the heart, lungs, and chest found to be normal on clinical examination, the Board concludes that the weight of the evidence is against a finding that the chest pains mentioned at the time of separation stemmed from any heart-related anomaly, and more-likely referenced a symptom of the Veteran's documented pneumonia and/or sinusitis.  A heart condition, coronary artery disease (CAD), was first diagnosed in a May 1998 private treatment note, which also stated that the Veteran presented to the appointment with no known history of CAD.  The record is thus not found to indicate that ischemic heart disease manifested during service or within a year of separation.  

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for coronary artery disease or prostate cancer on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a) or on a direct basis per 38 C.F.R. § 3.304.  As service connection for prostate cancer has not been found warranted, service connection for the resulting erectile dysfunction cannot be granted on a secondary basis.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's contention that he was exposed to Agent Orange or other dioxin-based herbicide during his Vietnam era service in Thailand.  As herbicide exposure has not been established, his subsequently-diagnosed coronary artery disease and prostate cancer may not be granted service-connection on a presumptive basis as resulting from herbicide exposure.  As noted above, the evidence does not show, and the Veteran does not contend, that his coronary artery disease or prostate cancer are related to service on a basis other than the alleged herbicide exposure.  Accordingly, there is no basis upon which to establish service connection for these disabilities, or the secondary condition or erectile dysfunction, and the claims must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for erectile dysfunction, as secondary to prostate cancer, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


